Citation Nr: 1618399	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

In October 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a low back disability.

In the October 2015 remand, the Board directed the AOJ to obtain updated VA Medical Center (VAMC) records, including missing records from the Las Vegas, Nevada, VAMC from 1989 to the present.  The AOJ requested the Las Vegas VAMC to provide the records and requested a search for archived paper records or to identify the repository for the AOJ.  The AOJ received two responses from the Las Vegas VAMC: electronic records from March 1997 to 2012 and electronic records from 2004 to 2008.  The Las Vegas VAMC did not proved written documentation that it had unsuccessfully searched for pre-electronic paper records dating back to 1989.  Instead, the AOJ certified that there were no records before 2007, which is inconsistent with the Las Vegas submission of records dating from 1997.  In any event, the AOJ did not explain how it determined there are no records from 1989 to at least 1997.  The first note in March 1997 indicates there were records before March 1997 as it refers to a phone call from the Veteran requesting the results of a lab test.  

The Board has determined another attempt should be made to obtain these records as directed in the prior remand and to ensure all available VAMC treatment records are associated with the file.  If the records no longer exist or cannot be located, VA must confirm that pre-1997 Las Vegas VAMC records are unavailable to ensure that its duty to assist has been fulfilled.  38 C.F.R. § 3.159(c)(2) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and may only end its efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

The Veteran also identified records at the JWCH Institute.  VA made multiple unsuccessful attempts to obtain these records.  See January 2015 Report of Contact.  However, it does not appear that the Veteran was properly notified of the unavailability of these records.  See 38 C.F.R. § 3.159(e).  This should be remedied on remand.  

In the notice of disagreement, the Veteran indicated he applied for disability benefits from the Social Security Administration.  Although a November 2009 outpatient note suggests that the Veteran thereafter returned to work, VA is obligated to obtain records of the Social Security Administration, if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained and there is no indication the Social Security Administration disability claim was wholly unrelated to the disability at issue in this appeal.  The Board finds there is a reasonable possibility that the records could help the Veteran and the AOJ should request the Social Security Administration records upon remand.

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In the prior remand, the Board directed that a new opinion be obtained as the VA examiner did not review VA treatment records.  The examiner was asked to prepare an addendum opinion which takes into account all of the relevant evidence, including the Veteran's lay statements.  The Veteran has submitted statements and also testified as to how he injured his back in service, the treatment he received, and the continuity of pain from the injury to the present.  The remand directed the examiner to review the entire claim file and consider the Veteran's lay statements regarding lumbar pain in-service and continuity of symptomatology.  The examiner was also asked to address the Veteran's post- service treatment records.

The examiner providing the subsequent addendum opinion did not comment on the Veteran's lay evidence of continuity of symptoms since service.  In addition, although the examiner provided an opinion as to whether the Veteran's current low back disability was related to service, no rationale was provided.  Instead, the examiner reported various dates and facts from the treatment records without explaining how those facts led to the opinion.  

In addition, the Board notes the Veteran has asserted that besides the in-service injuries causing his disability, he also asserts inadequate treatment by service medical personnel after the injuries occurred.  Specifically, he asserts the service medical providers should have done more of a diagnostic work-up and had they done so, the Veteran's symptoms would have been treated properly without a resulting chronic disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.

2.  Obtain all relevant VA medical records of treatment of the Veteran from January 2016 to the present.   

3.  Notify the Veteran of the unavailability of records from the JWCH Institute.  

4.  Obtain all VA medical records, electronic or paper, from the Las Vegas, Nevada, VAMC and associated outpatient clinics from 1989 to March 1997.  The AOJ is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  If the records are not found, no longer exist, or are otherwise unavailable, a written negative reply by the Las Vegas VAMC is required and the Veteran should be notified in accordance with 38 C.F.R. § 3.159.  

5.  After the record development is completed, arrange for a physician to prepare an addendum opinion.  If the examiner determines that further examination is necessary before offering an opinion, then an additional examination should be scheduled.  The claims file must be made available to the examiner in conjunction with the opinion and/or examination and a rationale must be provided for all opinions offered. 

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current low back disability began in service or is causally related to service. 

The examiner is asked to specifically discuss the Veteran's testimony and evidence of continuous pain and other symptoms since service.  

The examiner is asked to comment on the in-service treatment after an October 1982 injury, including whether such contributed to the development of the current low back disability. 

The examiner is asked to discuss the clinical significance, if any, of the diagnosis of disc extrusions in a June 2014 MRI.  

6.  After the development requested is completed, readjudicate the claim for service connection for the low back disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

